On Rehearing.
Taliaferro, J.
Prom a re-examination of the facts of this case,, we think it is shown that the deposit was a gratuitous one. Then the-depositary is not to be held to that rigid accountability he would have-been had the contract been one of hiring, or had the deposit been made at the request of the depositary, or solely for his advantage, or had it been expressly agreed that he should be answerable for all neglects. C. C. 2938. None of these conditions appear to have entered into the-agreement of the parties in this case. “The depositary is bound topsq the same diligence in preserving the deposit that he uses in pre *634serving his own property.” C. C., article 2937. We do not find that the depositary in this instance has failed to comply with the obligation imposed upon him by this article of the Code, nor can we say, from all the circumstances shown, that the loss arose from gross or inexcusable negligence on his part. The abstraction of the box seems to have been one of those bold and adroit acts which are occasionally ■carried out successfully in defiance of ordinary prudence and diligence. Being accomplished, its possibility is seen. Before it was attempted, 1ts probability would scarcely have been conjectured. Seeing now how it might have been prevented, is no sound reason for contending that there was not proper diligence used to prevent it.
A review of the law and evidence of the case brings us to the conclusion that our former decree should be changed.
It is therefore ordered that the judgment first'rendered by this court in the present case be annulled and set aside. It is now ordered that the judgment of the district court be affirmed, with costs.
Mr. Justice Wyly adheres to the original opinion.